Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, "the solar radiation sensor" on line 4 lacks a proper antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, 22, 23, 25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rains, Jr. et al. (US 6,995,355 B2, hereby referred as Rains).
Regarding claim 15, Rains, discloses an optical detection system, comprising: 
a dome enclosing a cavity (51, fig.5); 
at least one light emitting source (LED sources 59, fig.5) arranged such that light exterior to the dome does not directly impinge on the at least one light emitting source (col.12, line 51-54, similar to those in the examples of figs.3 and 4, LED sources 59 supply radiant energy into the interior of the optical integrating cavity, through openings at points on the interior surface of the optical integrating cavity not directly visible through the aperture).
a diffusor (55, fig.5) wherein the at least one light emitting source is configured to emit light substantially directed to a portion of the diffusor, and wherein the diffusor is configured to diffuse the light emitted from the at least one light emitting source on an inner surface of the dome (at least col.5 and col.13, line 39-41, similar to example of figs.3 and 4, the deflector 55 has a reflective inner surface, and at least a substantial portion of the reflective interior surface of the conical deflector exhibits specular reflectivity with respect to the combined radiant energy); and
 one or more first light detecting sensors (a color sensor 145, fig.10) arranged in the cavity (col.13, line 49, “the sensor could be within the cavity”) and configured to measure an intensity of the light reflected from the dome and impinging on the one or more first light detecting sensors (col.21, line 31-34, a color sensors 145 is coupled to detect color distribution in the integrated radiant energy. The color sensor may be coupled to sense energy within the optical integrating cavity, within the deflector. Col.21, line 28-30, the sensor is positioned in or around the system to measure the appropriate physical condition, temperature, color, intensity).

Regarding claim 16, Rains, as discussed in claim 15, comprising:
 a chamber (51), wherein the least one light emitting source (LED source 59)  is located in the chamber (fig.5), and at least one partition wall (63) arranged to at least partially partition the chamber from the cavity such that the light exterior to the dome does not directly impinge on the at least one light emitting source being arranged in the chamber (col.14, line 24-26, the light emitting source being arranged only to supply radiant energy into the interior of the optical integrating cavity 51) ; wherein the partition wall (63) comprises a through opening (aperture 53), and wherein the diffusor is arranged in the through opening of the partition wall (col.6, line 11-14, an optical cavity with a diffusely reflective interior surface receives and combines light of the different wavelengths, and an aperture of the cavity allows emission of the combined light).

Regarding claim 22, Rains, as discussed in claim 15, further comprising a variety of different sensors (at least column 21) wherein the sensors are arranged so that exterior light does not directly impinge on.

Regarding claim 23, Rains, as discussed in claim 22, discloses:
compare the intensity of the light (microcontroller 129) measured by the one or more first light detecting sensors (145)  and the intensity of the light measured by the second light detecting sensor (147), and modify the intensity of the light measured by the one or more first light detecting sensors if a difference between the intensity of the light measured by the one or more first light detecting sensors and the intensity of the light measured by the second light detecting sensor is detected by the control unit (at least columns 3-4, col. 21, line 65-66 and col.22, line 5-10).

Regarding claim 25, Rains, discloses an optical detection system, in which inherently performs the method of: 
emitting light (LED source 59) substantially directed to a portion of a diffusor by at least one light emitting source (col.14, line 27-28, a deflector with an reflective interior surface 55 exhibits a diffuse reflective characteristic with respect to LED source 59), wherein the at least one light emitting source (59) is arranged in the pyranometer such that a light exterior to a dome of the pyranometer does not directly impinge on the at least one light emitting source (col.12, line 51-54, LED sources 59 supply radiant energy into the interior of the optical integrating cavity, through openings at points on the interior surface of the optical integrating cavity not directly visible through the aperture); and 
measuring an intensity of the light diffused by the diffusor and reflected from the dome by one or more first light detecting sensors arranged in a cavity enclosed by the dome of the pyranometer (col.21, line 31-34, a color sensors 145 is coupled to detect color distribution in the integrated radiant energy. The color sensor may be coupled to sense energy within the optical integrating cavity, within the deflector. Col.21, line 28-30, the sensor is positioned in or around the system to measure the appropriate physical condition, temperature, color, intensity).
The inclusion of "detecting a soiling on a dome in a pyranometer" in the preamble is considered an intended statement since the intended detection has not been recited in the claimed invention.

Regarding claim 28, Rains, as discussed in claim 25, discloses a method of optical detection according to claim 25, further comprising:
 emitting a light substantially directed to a portion of the diffusor (col.14, line 27-28, a deflector with an reflective interior surface 55 exhibits a diffuse reflective characteristic with respect to LED source 59); and measuring an intensity of the light reflected from the portion of the diffusor by a second light detecting sensor arranged such that a light exterior to the dome does not directly impinge on the second light detecting sensor (col.21, line 56-66, the second sensor 147 is positioned on or inside of the fixture, typically at a point that is near the LEDs or other sources that produce most of the system heat. The sensor 147 provides a signal representing the measured temperature to the microcontroller 129); 
comparing the intensity of the light (microcontroller 129)  measured by the one or more first light detecting sensors (a color sensor 145)  and the intensity of the light measured by the second light detecting sensor (a temperature sensor 147); and modifying the intensity of the light measured by the one or more first light detecting sensors if a difference between the intensity of the light measured by the first light detecting sensor and the intensity of the light measured by the second light detecting sensor is detected (col. 22, line 2-10). 
The inclusion of "detecting a soiling on a dome in a pyranometer" in the preamble is considered as an intended statement since the intended detection has not been corporated in the body of the claimed invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 20 are rejected under 35 U.S.C103 as being unpatentable over Rains, Jr. et al. (US 6,995,355 B2, hereby referred as Rains) in the view of Van Mechelen et al. (US 2019/0145907 A1, hereby referred as Mechelen).
Regarding claim 17, Rains, as discussed in claim 15, lacks a clear inclusion of the plurality of first light detecting sensors arranged in the cavity, wherein the plurality of first light detecting sensor are arranged substantially symmetrically as claimed. However, Mechelen discloses light detecting sensors arranged in the cavity of the dome (130) are aligned on one line (figs.5 and 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rains by utilizing plural light detecting sensors as taught by Mechelen accordingly in order to provide more quality for the detected signals. 

Regarding claim 18, Rains, as discussed in claim 15, lacks a clear inclusion of the solar radiation sensor being arranged to detect light exterior to the dome at least partly impinging on the solar radiation sensor through the diffusor as claimed. Mechelen discloses a detector housing module comprises a detector for receiving solar irradiation to detect. The detector is arranged to generate a signal upon receiving solar irradiation (paragraph 0033) wherein the detector (light sensor) that may be embodied as a photodiode (paragraph 0073).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rains by utilizing solar sensors as taught by Mechelen accordingly in order to provide more detection function to the system, if so desired.

Regarding claim 20, Rains, as discussed in claim 15, discloses (at least column 4) a control unit but lacks clear inclusion of the plurality of first light detecting sensors and the control unit as claimed. However, Mechelen discloses a processing unit arranged to compare a value of the first signal to a reference sensor value and arranged to generate a first signal if a difference between the sensed value of the sensor signal and the reference sensor value is above a first predetermined threshold. The processing unit also generates a second signal if the ratio between the first sensor value sensor value and second values or the second sensor signal is above a second predetermined threshold. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rains by utilizing a control unit with plural sensors as taught by Mechelen accordingly in order to provide more accurate detection results of the system.

Claim 24 is rejected under 35 U.S.C103 as being unpatentable over Rains, Jr. et al. (US 6,995,355 B2, hereby referred as Rains) in the view of Shimotomai et al. (US 2011/0127992 A1).
Regarding claim 24, Rains, as discussed in claim 15, lacks of inclusion of one light emitting source is configured to emit a light flash as claimed. Shimotomai et al, discloses solar simulator including a first irradiance detector which measures an intensity of a flash light from the first light source and a waveform control includes a measurement process that the first light source and the second light source irradiate flash lights to the photovoltaic device. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rains by utilizing the light source as taught by Shimotomai et al accordingly in order to provide a suitable light source for the system.

Allowable Subject Matter
Claims 19, 21, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclose.
	1. Brown, US 6,700,112 discloses radiant energy processing system, such as luminaires and light detectors, require highly efficient diffusely reflective surfaces that can withstand high temperatures. As disclosed herein, a reflector for such a device is constructed of a substrate with a reflective coating.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272- 3456. The examiner can normally be reached Monday-Friday: 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, GEORGIA EPPS can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visithttps://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./          Examiner, Art Unit 2878 

/QUE TAN LE/            Primary Examiner, Art Unit 2878